UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 3, 2012 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or Other (Commission File (I.R.S. Employer Jurisdiction of Number) Identification No.) Incorporation) 147 Keystone Drive, Montgomeryville, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. PhotoMedex, Inc. (the “Company”) has joined in the execution and delivery of settlement agreements for the following two lawsuits, each of which has either been dismissed or is in the process of being dismissed. The parties to the actions have entered into general mutual releases of related claims. Other terms of the settlements, by agreement among the parties, remain confidential to the parties. The Company has determined that its technological advances and leading position in the marketplace have caused the benefits to be derived from these actions to be inconsequential in the marketplace, that the financial impact of the settlements is, in the aggregate, immaterial to the Company and that the additional legal costs of continuing to pursue each of these actions are no longer warranted. The settled actions are: TRIA Beauthy, Inc. v. Radiancy, Inc. Case No. CV-10-5030 (RS) (NJV) United States District Court for the Northern District of California, and Radiancy,Inc. v. Tria Beauty, Inc. Index No. 650025/2011 Supreme Court of the State of New York. Item 9.01Exhibits PhotoMedex Press Release dated July 3, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:July 5, 2012 By:/s/ Dolev Rafaeli Dolev Rafaeli Chief Executive Officer
